DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




              In the Interest of M.G.-V., a minor child.

                              M.V.M.,

                             Appellant,

                                  v.

           DEPARTMENT OF CHILDREN AND FAMILIES
                 and GUARDIAN AD LITEM,

                             Appellees.

                           No. 2D21-1451


                        September 24, 2021

Appeal from the Circuit Court for Collier County; Shannon H.
McFee, Judge.

Kevin Coyle Colbert, Miami, for Appellant.

Meredith K. Hall, Children Legal Services, Bradenton, for Appellee
Department of Children and Families.

Thomasina F. Moore and Laura J. Lee, Statewide Guardian ad
Litem Office, Tallahassee, for Appellee Guardian ad Litem.


PER CURIAM.
     Affirmed.


KELLY, VILLANTI, and SLEET, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2